        CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                             Case No. 12‐CR‐0012 (PJS/SER)

                      Plaintiff,

v.                                                                 ORDER

DEMETRIUS CHARLES EDWARD
DERDEN,

                      Defendant.


       Defendant Demetrius Derden is serving a 170‐month sentence after pleading

guilty to interference with commerce by robbery under the Hobbs Act, 18 U.S.C.

§ 1951(a). This matter is before the Court on Derden’s motion for release under 18

U.S.C. § 3582(c)(1)(A). ECF No. 156. For the reasons that follow, the motion is denied.

       Under § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of imprisonment

if, “after considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that

they are applicable,” the court finds that “extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” The Sentencing Commission

has issued U.S.S.G. § 1B1.13, a policy statement that governs motions under

§ 3582(c)(1)(A). Section 1B1.13 was issued when the Bureau of Prisons had the sole

authority to bring motions for release under § 3582(c)(1)(A). Unfortunately, § 1B1.13
        CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 2 of 10




has not been updated to reflect that, as a result of the 2018 First Step Act, defendants

now have the ability to bring such motions directly.

       This anomaly has given rise to a debate concerning whether and to what extent

§ 1B1.13 applies to motions filed by defendants, with several circuits recently holding

that § 1B1.13 applies only to motions filed by the Bureau of Prisons, and not to motions

filed by defendants on their own behalf. See United States v. Long, 997 F.3d 342, 355

(D.C. Cir. 2021); United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021); United States v.

Shkambi, 993 F.3d 388, 393 (5th Cir. 2021); United States v. McGee, 992 F.3d 1035, 1050

(10th Cir. 2021); United States v. McCoy, 981 F.3d 271, 280–84 (4th Cir. 2020); United States

v. Jones, 980 F.3d 1098, 1108–11 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178,

1180–81 (7th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020). But see

United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021). The Eighth Circuit has not

yet addressed this issue. For reasons that this Court has explained at length in a prior

order, this Court finds that “§ 1B1.13 does not apply to motions for compassionate

release filed by defendants,” but that “§ 1B1.13’s definition of ‘extraordinary and

compelling’ should be afforded substantial deference when a court considers

compassionate‐release motions filed by defendants.” United States v. Logan, No. 97‐CR‐

0099(3) (PJS/RLE), 2021 WL 1221481, at *4 (D. Minn. Apr. 1, 2021).




                                              -2-
          CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 3 of 10




      Derden argues that his health conditions and race are extraordinary and

compelling reasons in light of the COVID‐19 pandemic. The Court disagrees.

      To start, Derden claims that he has asthma that worsened after he contracted

COVID‐19. ECF No. 158 at 4. This assertion, however, is not supported by Derden’s

medical records. See ECF No. 156‐2 at 19 (“no records show of this”). To the contrary, a

doctor wrote on May 19, 2021 that Derden’s lungs sounded “clear,” there was no

“apparent respiratory distress,” and there was “insufficient evidence” that Derden

needed a chest x‐ray. Id. at 18. Although moderate‐to‐severe asthma is a potential

COVID‐19 risk factor,1 “the Court is unable to find on the record before it that [Derden]

currently suffers from even mild asthma, much less moderate‐to‐severe asthma.”2

United States v. Sevilla‐Acosta, No. 10‐CR‐0230(22) (PJS/FLN), 2020 WL 6589797, at *1 (D.

Minn. Nov. 10, 2020). Therefore, Derden’s asthma is not extraordinary and compelling.

      Next, Derden says that he has lingering symptoms from his COVID‐19 infection,

including pain and inflammation in his upper back, allergies, post‐nasal drip and



      1
        Ctrs. for Disease Control & Prevention, Medical Conditions (Aug. 20, 2021),
https://www.cdc.gov/coronavirus/2019‐ncov/need‐extra‐precautions/people‐with‐medic
al‐conditions.html.
      2
        Derden says that he requested health records from outside the Bureau of Prisons
that would substantiate his history of asthma. ECF No. 156 at 2. But Derden has not
supplied the Court with these records, and Derden’s presentence report (“PSR”) from
2012 states that he was in “good physical health” and was not taking any medications.
PSR ¶ 56. Derden did not object to these assertions in the PSR.

                                           -3-
           CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 4 of 10




congestion, difficulty breathing while exercising, fatigue, brain fog, and body aches.

Few of these health conditions are reflected in Derden’s medical records. See ECF

No. 156‐2 at 16 (noting upper back pain was likely due to muscle spasms). Derden

asserts that healthcare workers misrepresented his post‐COVID‐19 symptoms in the

records. ECF No. 156 at 4. But even if this is true, a prior COVID‐19 infection is not a

COVID‐19 risk factor—to the contrary, it provides a degree of immunity from COVID‐

19—so Derden’s prior infection and lingering symptoms are not extraordinary and

compelling reasons for his release. See United States v. Williams, No. 16‐CR‐0251

(DWF/KMM), 2021 WL 1087692, at *3 n.9 (D. Minn. Mar. 22, 2021).

       Setting aside those unsubstantiated health conditions, Derden does identify two

possible COVID‐19 risk factors. First, Derden suffers from hypertension, which is

documented in his medical records. See ECF No. 156‐2 at 14, 18, 23, 25. According to

the Centers for Disease Control and Prevention (“CDC”), hypertension “possibly” can

increase the risk of serious illness from COVID‐19.3 Second, Derden is Black, and the

CDC has indicated that COVID‐19 has disproportionately impacted certain minority




       3
        Ctrs. for Disease Control & Prevention, supra note 1.

                                            -4-
           CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 5 of 10




groups.4 See Williams, 2021 WL 1087692, at *3–4 (recognizing Black inmate with obesity

and hypertension had COVID‐19 risk factors, but denying release due to vaccination).

       However, “three factors substantially reduce the risk posed” by Derden’s

hypertension and race. United States v. Cesario, No. 14‐CR‐0092 (PJS/TNL), 2021 WL

2201550, at *1 (D. Minn. June 1, 2021) (discussing vaccination, previous COVID‐19

infection, and low positivity rate in prison). First, Derden has received both doses of the

Moderna vaccine. ECF No. 156‐2 at 29–30. “All evidence is that the Moderna vaccine is

very effective, and courts have found that a risk of serious complications from

COVID‐19 is not extraordinary and compelling when experienced by a vaccinated

inmate.” Cesario, 2021 WL 2201550, at *1 (citing cases); see also United States v. Broadfield,

5 F.4th 801, 803 (7th Cir. 2021) (“[F]or the vast majority of prisoners, the availability of a

vaccine makes it impossible to conclude that the risk of COVID‐19 is an ‘extraordinary

and compelling’ reason for immediate release.”); Williams, 2021 WL 1087692, at *3–4.

Second, Derden has already contracted and recovered from COVID‐19, ECF No. 156‐2

at 28, providing him with some degree of natural immunity. See United States v. Giles,

No. 14‐CR‐0378(1) (ADM/LIB), 2021 WL 1737755, at *3 (D. Minn. May 3, 2021). And




       4
        Ctrs. for Disease Control & Prevention, Hospitalization and Death by Race/Ethnicity
(July 16, 2021),
https://www.cdc.gov/coronavirus/2019‐ncov/covid‐data/investigations‐discovery/hospit
alization‐death‐by‐race‐ethnicity.html.

                                              -5-
           CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 6 of 10




third, Derden’s facility of incarceration (FCI Oxford) has no COVID‐19 cases among

inmates and one case among staff, and has fully vaccinated 71 staff and 471 inmates.5

       In response, Derden argues that the vaccines become less effective over time and

they may not fully protect against the COVID‐19 variants, including the Delta variant.

ECF No. 158 at 5. As other courts have recognized, the available data shows that the

vaccines are effective against the variants. See, e.g., United States v. Wilson, No. 16‐20081,

2021 WL 3417917, at *3 (E.D. Mich. Aug. 5, 2021); United States v. Long, No. 99‐0182

(PLF), 2021 WL 3185600, at *5 (D.D.C. July 28, 2021). Of course, “the Moderna vaccine is

not 100 percent effective, which leaves a small chance that [Derden] could be

reinfected.” Cesario, 2021 WL 2201550, at *2. “But every prisoner runs a small risk of lots

of serious medical conditions (including COVID‐19).” United States v. Rodriguez, No. 15‐

CR‐0254 (PJS/BRT), 2021 WL 1187149, at *2 (D. Minn. Mar. 30, 2021). The risk that

Derden will (1) be reinfected with COVID‐19 or a variant and (2) become seriously ill is,

therefore, too speculative to justify his release. See United States v. Meza‐Orozco,

No. CR14‐5246 BHS, 2021 WL 3630519, at *4 (W.D. Wash. Aug. 17, 2021); Long, 2021 WL

3185600, at *4–5; Cesario, 2021 WL 2201550, at *2; Rodriguez, 2021 WL 1187149, at *2;

Williams, 2021 WL 1087692, at *3–4.




       5
        Fed. Bureau of Prisons, COVID‐19 Cases,
https://www.bop.gov/coronavirus/index.jsp (last visited Aug. 23, 2021).

                                             -6-
           CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 7 of 10




       Derden also takes issue with the conditions of confinement at FCI

Oxford—including the COVID‐19 restrictions—which he says are “psychologicall[y]

unbearable.” ECF No. 156‐1 at 2–3. But the conditions of confinement at FCI Oxford

impact all of its inmates and do not provide a particularized reason for Derden’s release

under § 3582(c)(1)(A). See Cesario, 2021 WL 2201550, at *2 (rejecting similar argument

about FCI Oxford). Further, if Derden wishes to challenge the conditions of his

confinement, he must do so in a Bivens action filed in the federal district in which he is

confined. See id. at *2 n.4; United States v. Spencer, No. 07‐CR‐0174(1) (JRT/JJG), 2021 WL

849565, at *1 n.1 (D. Minn. Mar. 5, 2021).6

       Finally, Derden argues that his family circumstances provide an extraordinary

and compelling reason for release, as he has twin daughters. ECF No. 156‐1 at 3. But

Derden has not shown that his daughters are incapacitated or that he is their only

available caregiver. See Cesario, 2021 WL 2201550, at *2 (elderly and sick parents did not

provide compelling reason for release when they were not incapacitated and defendant

was not only caregiver); Rodriguez, 2021 WL 1187149, at *3 (chronic illness of family

members was not extraordinary and compelling when family members were not

incapacitated and defendant was not only caregiver); cf. U.S.S.G. § 1B1.13, cmt. n.1(C).



       6
      Derden argues that FCI Oxford has done a poor job of responding to the
pandemic. ECF No. 156 at 7. This, too, does not provide a particularized reason for
Derden’s release. See Cesario, 2021 WL 2201550, at *1 n.3.

                                              -7-
        CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 8 of 10




       In short, none of Derden’s reasons for release—whether considered individually

or collectively—are extraordinary and compelling.

       Even if Derden had provided an extraordinary and compelling reason for his

release, the Court would nevertheless deny his motion because the § 3553(a) factors

weigh heavily against release. True, Derden has served the majority of his sentence.

But given the circumstances of Derden’s crime, requiring Derden to serve his full

sentence is necessary to reflect the seriousness of his offense, to provide just

punishment for that offense, and to protect the public from Derden. See § 3553(a)(2).

Derden’s crime “was particularly brazen and cruel.” United States v. Derden, Nos. 12‐

CR‐0012 (PJS/SER), 14‐CV‐3235 (PJS), 2016 WL 5858638, at *1 (D. Minn. Oct. 5, 2016).

Using a BB gun to simulate a firearm, Derden robbed a convenience store that was

staffed by an 18‐year‐old clerk. After the clerk handed over the money in the cash

register, Derden demanded the money from two safes in the back room. The clerk

opened the first safe but did not know the combination to the second. Derden ordered

the clerk on his knees, held the BB gun to the back of his head, and threatened to kill

him. The clerk begged for his life. A struggle ensued, during which Derden bit the

clerk’s finger and struck him multiple times on the head with the BB gun. Derden’s

crime left the clerk traumatized and with permanent facial scars. See id.; PSR ¶¶ 5–9.




                                             -8-
           CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 9 of 10




       Moreover, Derden has a serious criminal history. Derden has committed other

violent offenses, including a theft during which he punched the victim in the face, and

two robberies of the same gas station—the first time with a hammer, and the second

time with a gun. PSR ¶¶ 30, 33–34. And Derden has committed crimes while on court

supervision. See PSR ¶ 36. Reducing Derden’s sentence, therefore, would not

adequately accomplish the goals of § 3553(a).

       Derden recognizes his serious criminal history and offense conduct, but argues

that he is rehabilitated, since he has completed various programs, maintained a job, and

reduced his custody classification. See ECF No. 156‐1 at 1–2, 4–5; ECF No. 158 at 6; ECF

No. 156‐2 at 56–69, 78–89; ECF No. 158‐1 at 14–19. The Court commends Derden “for

taking concrete steps to turn his life around, but the Court must balance these efforts

against the rest of [his] record.” United States v. Crenshaw, No. 16‐CR‐0004 (PJS/SER),

2020 WL 6821872, at *2 (D. Minn. Nov. 20, 2020). Given his criminal history, Derden’s

“efforts at rehabilitation, while praiseworthy, do little to persuade the Court that he will

comply with the law after he is released from prison.”7 Id.

       For these reasons, Derden’s motion for release is denied.




       7
       The Court notes that rehabilitation alone is not an extraordinary and compelling
reason for release, see 28 U.S.C. § 994(t); Logan, 2021 WL 1221481, at *7–8, nor is the fact
that Derden has served the vast majority of his sentence, see United States v. Hill, No. 10‐
CR‐0324(3) (PJS/JSM), 2020 WL 7706990, at *2 (D. Minn. Dec. 29, 2020).

                                            -9-
      CASE 0:12-cr-00012-PJS-SER Doc. 159 Filed 08/23/21 Page 10 of 10




                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motion for release [ECF No. 156] is

DENIED.


 Dated: August 23, 2021                      s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -10-
